DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc S. Kaufman on 3/4/2021.

Amend the claim as follows:

	After claim 9, add the following line:
		“10. (Cancelled)”

	After claim 20, add the following line:
		“21. (Cancelled)”


Allowable Subject Matter
Claims 1-9, 11-20 and 22 are allowed.  The claims have been renumbered to correspond to a sequential set of claim numbers in this corrected notice of allowance.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1 and 12, the prior art of record fails to anticipate or render obvious the combined elements/steps of detecting potential unauthorized use of a content stream having a first predetermined watermark transmitted to multiple nodes in a first group, dividing the first group into at least two subgroups of nodes, transmitting information regarding the at least two subgroups to the watermarking system to allow the watermarking system to watermark further elements of the content stream with a second predetermined watermark pattern sent to a first subgroup of nodes of the at least two subgroups and a third predetermined watermark sent to a second subgroup of nodes of the at least two subgroups, wherein the second predetermined watermark pattern is different from the third predetermined watermark pattern, and then detecting actual unauthorized use of a content stream having the second predetermined pattern to thereby determine that a node in the first subgroup is the source of the unauthorized use, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421



March 8, 2021